Citation Nr: 0104109	
Decision Date: 02/09/01    Archive Date: 02/15/01

DOCKET NO.  99-22 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a disability evaluation in excess of 10 
percent for chronic maxillary sinusitis. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran had active service from March 1971 to September 
1973.  

Service connection was established for chronic maxillary 
sinusitis in a December 1973 rating decision.  A zero percent 
evaluation was assigned.   In a November 1996 rating decision 
the RO assigned a 10 percent evaluation for the chronic 
maxillary sinusitis.  

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1998 rating decision Los 
Angeles, California Department of Veterans Affairs (VA) 
Regional Office (RO) which denied entitlement to an increased 
evaluation for chronic maxillary sinusitis.  

Other issues

In a November 1996 rating decision, the veteran's claim for 
entitlement to an increased rating for psychomotor epilepsy 
was denied.  The veteran filed a timely appeal.  In a 
December 1998 Hearing Officer decision, an increased 
disability rating, 20 percent, was granted for the veteran's 
service-connected seizure disorder.  In a January 2000 
statement, the veteran expressed agreement with the assigned 
rating and withdrew his appeal as to that issue.  See 
38 C.F.R. § 20.204(b) (2000).  The veteran specially 
indicated that he wished to continue his appeal with respect 
to the issue of entitlement to an increased disability for 
maxillary sinusitis.

The Board also notes that in a September 1999 rating 
decision, service connection for diabetes mellitus and 
entitlement to a total rating due to individual 
unemployability based upon service-connected disabilities was 
denied.  The veteran did not file an appeal with respect to 
these issues.  Consequently, those issues are not before the 
Board for appellate review.  


FINDINGS OF FACT

1.  The current version of 38 C.F.R. § 4.97, Diagnostic Code 
6513 [chronic maxillary sinusitis], effective October 7, 
1996, is more favorable to the veteran's claim.    

2.  Prior to October 7, 1996, the veteran's service-connected 
chronic maxillary sinusitis was principally manifested by 
sinusitis with complaints of discharge, crusting, and 
headaches and mild or slight symptoms, which is productive of 
moderate disability; there is no objective evidence of severe 
sinusitis with frequently incapacitating recurrences, radical 
surgery, chronic osteomyelitis or severe symptoms after 
repeated operations.  

3.  From October 7, 1996 forward, the veteran's service-
connected chronic maxillary sinusitis is principally 
manifested by one or two incapacitating episodes a year 
requiring prolonged antibiotic treatment or three to six non-
incapacitating episodes a year, characterized by headaches, 
pain, and discharge; there is no evidence of surgery, chronic 
osteomyelitis, severe symptoms after repeated operations, or 
near constant sinusitis after repeated surgeries.   


CONCLUSIONS OF LAW

1.  Prior to October 7, 1996, the criteria for a disability 
evaluation in excess of 10 percent for chronic maxillary 
sinusitis have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.97, Diagnostic Code 6513 (effective prior to 
October 7, 1996).  

2.  From October 7, 1996 forward, the criteria for a 
disability evaluation in excess of 10 percent for chronic 
maxillary sinusitis have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.97, Diagnostic Code 6513 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to a disability evaluation 
in excess of the currently assigned 10 percent for his 
service-connected chronic maxillary sinusitis.  In the 
interest of clarity, after reviewing the applicable law and 
regulations and describing the factual background of this 
case, the Board will discuss the issue on appeal.

Pertinent Law and Regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2000).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321(a), 4.1 
(2000).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).  

The schedular criteria

The veteran filed his claim of entitlement for an increased 
evaluation for chronic maxillary sinusitis in January 1996.  
During the pendency of this appeal, the provisions of 
38 C.F.R. § 4.97, concerning the evaluation of diseases of 
the nose and throat, were revised, effective October 7, 1996.  
The Schedule now includes new rating criteria for rating 
disabilities of the nose and throat.  See 61 Fed. Reg. 46,720 
(1996). 

When a regulation changes during the pendency of a claim for 
VA benefits and the regulation substantively affects the 
claim, the claimant is entitled to resolution of his claim 
under the version of the regulation that is most advantageous 
to him.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In VAOPGCPREC 3-2000 (April 10, 2000), VA General Counsel 
held that when a provision of the VA rating schedule is 
amended while a claim for an increased rating under that 
provision is pending, a determination as to whether the 
intervening change is more favorable to the veteran should be 
made.  If the amendment is more favorable, that provision 
should be applied to rate the disability for periods from and 
after the effective date of the regulatory change; and the 
prior regulation should be applied to rate the veteran's 
disability for periods preceding the effective date of the 
regulatory change.  See VAOPGCPREC 3-2000.

Provisions of Diagnostic Code 6513 prior to October 7, 1996

Under Diagnostic Code 6513 [chronic maxillary sinusitis], 
effective prior to October 7, 1996, a 50 percent rating is 
warranted for sinusitis, postoperative, following radical 
operation, with chronic osteomyelitis requiring repeated 
curettage, or severe symptoms after repeated operations.  A 
30 percent rating is warranted for severe sinusitis with 
frequently incapacitating recurrences, severe and frequent 
headaches, purulent discharge or crusting reflecting 
purulence.  A 10 percent rating is warranted for moderate 
sinusitis with discharge or crusting or scabbing, infrequent 
headaches.  A noncompensable evaluation is warranted for X-
ray manifestations only and mild or occasional symptoms.  38 
C.F.R. § 4.97, Diagnostic Code 6513 (1996). 

Words such as "mild", "moderate" and "severe" are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence-to the end that its decisions are 
"equitable and just".  38 C.F.R. § 4.6 (2000).  It should 
also be noted that use of descriptive terminology such as 
"mild" by medical professionals, although evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 U.S.C.A. 7104 (West 1991); 
38 C.F.R. §§ 4.2, 4.6 (2000).

Provisions of Diagnostic Code 6513 effective from October 7, 
1996

Under Diagnostic Code 6513 [chronic maxillary sinusitis] 
effective October 7, 1996, a 50 percent rating is warranted 
for sinusitis following radical surgery with chronic 
osteomyelitis, or; near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.  A 
30 percent evaluation is warranted for sinusitis with three 
or more incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; more than six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  A 10 percent rating is 
warranted for one or two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A noncompensable 
evaluation is assigned for sinusitis that is detected by X-
ray only.  An incapacitating episode of sinusitis means one 
that requires bed rest and treatment by a physician.  38 
C.F.R. § 4.97, Diagnostic Code 6513 (2000). 


Duty to assist/standard of review

The VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, __ (2000) (to be codified at 38 U.S.C.A. 
§ 5103A).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, __ (2000) (to be codified at 38 U.S.C.A. § 5107);

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 38 C.F.R. 
§ 3.102, 4.3 (2000). 

Factual Background

Consideration of the entire recorded medical history is 
necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.1, 4.2 
(2000); see also Peyton v. Derwinski, 1 Vet. App. 282 (1991).

The veteran's service medical records reveal occasional 
treatment for sinus problems.  As indicated in the 
Introduction, service connection was granted for chronic 
maxillary sinusitis in a December 1973 rating decision.

A January 1979 VA radiology report indicated that there was a 
slight clouding of both maxillary sinuses.  There is no 
pertinent medical evidence of record from 1979 to 1996.  The 
veteran filed his claim for an increased rating for sinusitis 
in January 1996.

A September 1996 VA examination report indicates that the 
veteran's complaints included postnasal drip, nasal 
congestion, sinus headache, and facial pain.  Examination 
revealed that the veteran had interference with his breathing 
space, the left greater than the right.  He had headaches, 
two or three times a week.  It was noted that the veteran had 
allergic attacks two or three times a month.  He did not have 
dyspnea.  Examination revealed that the veteran's septum was 
deviated to the left.  There was evidence of 50 percent nasal 
obstruction on the left.  He had slight erythematous.  There 
was slight frontal tenderness on palpation.  The diagnosis 
was chronic allergic rhinitis and sinusitis and left nasal 
deviation.    

In a November 1996 VA rating decision, the disability rating 
assigned for the veteran's service-connected sinusitis was 
increased to 10 percent disabling. 

A February 1998 VA X-ray examination of the sinus was normal.  

A May 1998 VA treatment record indicates that the veteran had 
increased cough and green/yellow sputum.  There was mild 
tenderness to percussion to the frontal/maxillary sinus.  The 
veteran as treated with Amoxicillin for one week.   

A June 1999 VA examination report indicates that the veteran 
reported that he had sinus attacks with thick yellow foul 
smelling discharge from the nose.  He indicated that the 
sinus attacks interfered with his breathing through the nose.  
It was noted that the veteran had allergic attacks, which 
were chronic, about once a month.  He had headaches with his 
sinus attacks; he had five to six headaches a month which 
lasted ten to forty-five minutes.  The veteran reported that 
he had been treated with Cetirizine from March 1998 to 
present with good response.  He was previously treated with 
Claritin from January 1996 to March 1998.  Examination of the 
nose revealed evidence of mild bilateral obstruction of the 
nose of approximately 45 percent.  There was evidence of mild 
left septal deviation.  There was no evidence of bony 
tenderness on the frontal maxillary sinuses on palpation.  
There was no evidence of permanent drainage or discharge from 
the nostrils upon examination.  X-ray examination of the 
sinuses was normal.  The diagnosis, in pertinent part, was 
maxillary sinusitis.  The examiner noted that the veteran 
presented with subjective factors of a history of sinusitis 
and history of nasal fracture.  

At a personal hearing before a RO hearing officer in December 
1999, the veteran stated that he had episodes of sinusitis 
two or three times a week during the summer; the episodes 
lessened during the winter.  [Hearing Transcript, page 2].  
He stated that he had sinus infections two or three times a 
year, sometimes more, for the past four or five years.  [page 
2].  His chronic episodes of sinusitis usually lasted a month 
and he was on antibiotics for a week.  [page 2].  He stated 
that he had headaches when he had the episodes of sinusitis.  
[page 2].  The veteran stated that he took Tetrasine and 
Benadryl and used an inhaler for his sinusitis.  [page 3].  
The veteran indicated that he had pain in the forehead, 
around the eyes, and in his jaw and he had crusting and 
scabbing when he had sinusitis.  [page 3].  

Analysis

Initial matters

Initially, the Board finds that VA's statutory duty to assist 
has been satisfied.  The Board concludes that there is no 
indication that there are additional records that have not 
been obtained which would be pertinent to the present claim.  
The Board notes that the veteran was afforded VA examinations 
in September 1996 and June 1999.  The veteran has been 
accorded ample opportunity to present evidence and argument 
in support of his claim, including presenting testimony at a 
personal hearing.  The Board is aware of no additional 
evidence which may be pertinent to an informed decision as to 
this issue, and the veteran and his representative have not 
pointed to any such evidence.   

Thus, Board finds that the RO made all reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  For the reasons discussed above, the 
Board finds that no reasonable possibility exists that any 
other assistance would aid in substantiating the claims and 
the RO met its duty to assist the veteran.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, __ (2000) [to be codified at 38 U.S.C.A. 
§ 5103A].   No further development is required in order to 
comply with VA's duty to assist. 

Discussion

(i.)  The appropriate diagnostic code

The RO assigned a 10 percent evaluation to the veteran's 
service-connected chronic maxillary sinusitis under the 
provisions of Diagnostic Code 6513 [chronic maxillary 
sinusitis] effective from January 12, 1996, the date of the 
veteran's claim of entitlement to an increased disability 
rating.       

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board has considered whether another rating code is 
"more appropriate" than the one used by the RO.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).  

The Board finds that the veteran's service-connected chronic 
maxillary sinusitis is most consistent with the application 
of Diagnostic Code 6513, and this diagnostic code is the most 
appropriate.  The veteran's sinusitis is manifested by 
complaints of discharge, headaches, pain, and at times, 
episodes requiring antibiotic treatment.  Such symptoms and 
diagnosis are consistent with the rating criteria found in 
Diagnostic Code 6513.  

Comparison of the former and revised versions of Diagnostic 
Code 6513

As noted above, during the pendency of this appeal, the 
provisions of 38 C.F.R. § 4.97, to include Diagnostic Code 
6513, were revised, effective October 7, 1996.  See 61 Fed. 
Reg. 46,720 (1996).

In accordance with VAOPGCPREC 3-2000, the Board has compared 
both versions of Diagnostic Code 6513 and has determined that 
the revised version is more favorable to the veteran's claim.  
Upon evaluation of both the current and former versions, the 
Board believes that the current version of Diagnostic Code 
6513 sets forth a more objective rating criteria that must be 
met for the assignment of a disability evaluation.  For 
instance, the revised criteria sets forth a certain number of 
incapacitating or non-incapacitating episodes of sinusitis 
for each disability rating.  See 38 C.F.R. § 4.97, Diagnostic 
Code 6513 (2000).  The former rating criteria sets forth a 
more subjective standard for each disability rating.  For 
instance, the former provisions of Diagnostic Code 6513 set 
forth standards such as mild, moderate, and severe for each 
disability rating.  These are a somewhat less clear and more 
subjective standard.  See 38 C.F.R. § 4.97, Diagnostic Code 
6513 (1996).  The Board finds that the revised rating 
criteria is more favorable to the veteran's claim because an 
objective criteria is easier to demonstrate or establish than 
a subjective criteria.  The Board accordingly finds that the 
revised version of Diagnostic Code 6513 is more favorable to 
the veteran's claim.    

Thus, in accordance with VAOPGCPREC 3-2000, the Board will 
analyze the veteran's claim under the former version of 
Diagnostic Code 6513 prior to October 7, 1996, the effective 
date of the amended regulations.  The Board will then analyze 
the veteran's claim under the amended regulations from 
October 7, 1996, since the amended version is more favorable 
to the veteran's claim.  

(iii.)  Analysis of the claim under the former version of 
Diagnostic Code 6513

In applying the law to the existing facts, the record does 
not demonstrates the requisite objective manifestations for a 
disability evaluation in excess of 10 percent under the 
former provisions of Diagnostic Code 6513 [chronic maxillary 
sinusitis]  See 38 C.F.R. § 4.97, Diagnostic Code 6513 
(1996). 

The medical record in this case, as well as the other 
evidence, does not demonstrate the requisite objective 
manifestations for the assignment of a disability evaluation 
in excess of 10 percent for chronic maxillary sinusitis under 
the former provisions of Diagnostic Code 6513.  The medical 
evidence of record does not demonstrate that prior to October 
7, 1996, the veteran had severe chronic maxillary sinusitis.  
The medical evidence of record shows that the veteran's 
symptoms were identified as mild or slight.  For instance, 
upon VA examination in September 1996, the veteran had 
"slight" erythematous and "slight" frontal tenderness on 
palpation.  A May 1998 VA treatment record indicates that the 
veteran had mild tenderness to percussion to the 
frontal/maxillary sinuses.  The June 1999 VA examination 
report indicates that the examination of the nose revealed 
"mild" bilateral obstruction of the nose and "mild" left 
septal deviation.  

As discussed above, characterizations of the severity of 
symptoms by medical examiners are not necessarily dispositive 
of an issue.  However, the Board believes that since such 
characterizations involve evaluation of the veteran's 
condition by trained medical professionals based upon their 
personal observations, such are entitled to a great deal of 
weight of probative value.  Moreover, such descriptions of 
the veteran's disability are consistent with other medical 
evidence of record which indicates that manifestations of the 
disability are mild, such as two recent normal X-ray 
examinations.


The Board has identified little if any medical or other 
evidence in support of the assignment of an increased 
disability rating.  There is no objective medical evidence of 
record that demonstrates that the veteran's sinusitis was 
severe or that he had severe symptoms due to the sinusitis.  
There is no medical evidence of frequently incapacitating 
recurrences.  There is no objective evidence of 
incapacitating recurrences.  There is no objective medical 
evidence of severe headaches, although the veteran reported 
having frequent headaches.  There is no objective evidence of 
purulent discharge or crusting reflecting purulence upon 
examination in September 1996 or in the treatment records 
associated with the claims folder.  The treatment records 
indicate that the veteran had subjective complaints of 
discharge and crusting.  

The medical evidence of record does not show that the veteran 
had radical operations for the sinusitis which required 
repeated curettage or severe symptoms after repeated 
operations.  The Board therefore finds that the 
symptomatology which is necessary for disability rating 
higher than 10 percent under the former provisions of 
Diagnostic Code 6513 is not present and the preponderance of 
evidence is against the veteran's claim for an increased 
rating.  

In essence, the medical evidence of record shows that the 
veteran has sinusitis with complaints of discharge, pain, and 
headaches.  The September 1996 VA examination report 
indicates that the veteran had complaints of postnasal drip, 
nasal congestion and sinus headaches.  These symptoms are 
entirely consistent with the assignment of a 10 percent 
disability rating under the former schedular criteria.  As 
discussed in detail above, the preponderance of the evidence 
is against the assignment of a disability rating in excess of 
10 percent for the veteran's service-connected sinusitis.   
For the reasons and bases stated above, therefore, the Board 
finds that a disability evaluation in excess of 10 percent is 
not warranted under the former provisions of Diagnostic Code 
6513.  38 C.F.R. § 4.97, Diagnostic Code 6513 (1996).  


(iv.) Analysis of claim under the current version of 
Diagnostic Code 6513 

The record further does not demonstrate the requisite 
objective manifestations for a rating greater than 10 percent 
for chronic maxillary sinusitis under the revised provisions 
of Diagnostic Code 6513.  

The objective medical evidence of record does not demonstrate 
that the veteran has three or more incapacitating episodes 
per year of sinusitis requiring prolonged (lasting four to 
six weeks) antibiotic treatment.  The treatment records 
associated with the claims folder, dated from 1996 to January 
1999, show that the veteran had one episode of sinusitis that 
required antibiotic treatment.  Although the veteran asserts 
that he has two or three sinus infections a year and 
sinusitis two or three times a week, there is no objective 
medical evidence to support his statements.  The treatment 
records only show one episode of sinusitis which required 
antibiotics and that was in May 1998.  The Board notes that 
the Rating Schedule defines incapacitating episodes as one 
that requires bed rest and treatment by a physician.  See 
38 C.F.R. § 4.97 (2000). 

There is no objective medical evidence that the veteran has 
more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  At the hearing before the RO in 
December 1999, the veteran stated that he had two or three 
episodes of sinusitis a week in the summer and less episodes 
in the winter.  The medical records indicate that the veteran 
had subjective complaints of frequent headaches, drainage and 
pain.  However, there is no objective medical evidence of 
record which supports the veteran's assertion that he had 
sinusitis two or three times a week or more than six non-
incapacitating episodes a year.  There is no objective 
medical evidence of the symptoms of pain or discharge.  
Significantly, the June 1999 VA examination report indicates 
that the veteran presented with subjective factors of a 
history of sinusitis.  There was no objective evidence of 
pain, discharge or crusting upon examination.  The examiner 
indicated that there was no evidence of permanent drainage or 
discharge from the nostrils.  X-ray examination of the 
sinuses were normal.   
The evidence of record does not establish that the veteran 
had sinusitis following radical surgery with chronic 
osteomyelitis, or near constant sinusitis after repeated 
surgeries.  There is no medical evidence that the veteran 
underwent surgery for his sinusitis.  As noted above, there 
is no evidence of near constant sinusitis.   

The Board therefore finds that the symptomatology which is 
necessary for a disability rating higher than 10 percent 
under the revised provisions of Diagnostic Code 6513 is not 
present; the preponderance of the evidence is accordingly 
against the veteran's claim for an increased evaluation.  

The Board finds that a 10 percent evaluation is warranted for 
the service-connected chronic maxillary sinusitis under the 
revised provisions of Diagnostic Code 6513.  The objective 
medical evidence of record shows that the veteran has one or 
two incapacitating episodes of sinusitis per year requiring 
antibiotic treatment.  He had subjective complaints of pain, 
discharge and headaches.  Such symptomatology is consistent 
with the assignment of a 10 percent rating under the current 
schedular criteria.  

In summary, for the reasons and bases expressed above the 
Board finds that a disability evaluation in excess of 10 
percent is not warranted under the current schedular 
criteria.  See 38 C.F.R. § 4.97, Diagnostic Code 6513 (2000). 

(v.) Conclusion

In summary, a disability evaluation in excess of 10 percent 
for the service-connected chronic maxillary sinusitis is not 
warranted for the reasons discussed above.  The Board 
concludes that the preponderance of the evidence is against 
the veteran's claim, and the benefit sought on appeal is 
accordingly denied.   





ORDER

Entitlement to a disability evaluation in excess of 10 
percent for service-connected chronic maxillary sinusitis is 
denied.  



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

